DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 415 459.
EP ‘459 teaches a wax composition comprising rice wax and hydrogenated castor oil ([0129]).  The Applicant teaches that rice wax is a suitable example of a wax that possesses the properties of wax (a) recited in pending claims 1-2 and 5-16 (see [0030-39] and [0067-69] of the instant specification).  Additionally, the Applicant further teaches that hydrogenated castor oil is a suitable example of an ester composition that possesses the properties of the ester (b) recited in pending claims 1-2 and 9-16 (see [0040-47] and [0067-69] of the instant specification).  Additionally, EP ‘459 teaches that the ratio of rice wax to hydrogenated castor oil is 4:1, which reads on the ratios recited by the Applicant in pending claims 3-4 ([0129] of EP ‘459).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-145857 in view of Moriya (US Patent 5,270,144).
JP ‘857 teaches a toner comprising a wax component comprising a  mixture of an ester wax derived from a straight chain monocarboxylic acid and a straight change monoalcohol having a hydroxyl value of 5 mgKOH/g or lower (hereafter wax (a)) as well as an additional synthetic ester wax(see [Release Agent]).  As a suitable example of wax (a) JP ‘857 teaches behenyl behenate which reads on the carbon chain length requirements recited in the Applicant’s pending claim 2 (see [Release Agent] and Examples 2 to 5] of JP ‘857).  Behenyl behenate is known to comprise saturated carbon chains and is a linear monoester and therefore reads on the limitations recited by the Applicant in pending claims 9-10 and 13-14.  The total amount of wax in the toner is taught to be from 1 to 5 mass percent (see [Release Agent]).  JP ‘857 does not teach an that the second ester wax meets the limitations of the Applicant’s ester (b) nor does JP ‘857 teach a suitable ratio of the wax (a) and such an ester (b) wax.
Moriya teaches a toner comprising hardened castor oil as a wax (Abstract).  The use of hardened castor oil as a wax is taught to impart the toner with a low fixing temperature, good storage stability, prevent toner offset and provide high quality images (Col. 2 ln. 19-50).  Furthermore, Moriya teaches that the amount of hardened castor oil present in the toner is a result effective variable that controls the fixing property and image quality of the toner (Col. 2 ln. 54 – Col. 3 ln. 67).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the hardened castor oil taught by Moriya in the toner of JP ‘857 and to have optimized the ratio of the waxes in order to perfect the result effective variables of low fixing temperature and image quality of the resulting toner.  The Applicant has shown in Table 1 of the instant specification (see [0089]) that mixing a castor oil wax with an ester wax with a low hydroxyl value that reads on the compositional limitations of pending claim 2 results in a wax composition satisfying the hydroxyl value and iodine value ranges recited in pending claim 6.  As such, the combination of the castor oil wax of Moriya and the ester wax (a) of JP ‘857 would be expected to inherently possess values within the ranges recited by the Applicant in pending claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/08/2022